      Case 8-20-08042-ast        Doc 23     Filed 01/21/21      Entered 01/21/21 09:57:30




                GIORDANO, HALLERAN & CIESLA, P.C.
                                 A PROFESSIONAL CORPORATION
                                      ATTORNEYS AT LAW
                                          WWW.GHCLAW.COM



                                                                                      Please Reply To:
 DONALD F. CAMPBELL, JR., ESQ.                                               125 HALF MILE ROAD
 SHAREHOLDER                                                                             SUITE 300
 DCAMPBELL@GHCLAW.COM                                                         RED BANK, NJ 07701
 DIRECT DIAL: (732) 219-5494                                                         (732) 741-3900
                                                                                FAX: (732) 224-6599

                                         January 21, 2021

                                                                          Client/Matter No. 03657-69

Via CM/ECF
The Honorable Alan S. Trust
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

       Re:     Orion Healthcorp, Inc.
               Case No.: 8-18-71748-ast
               Howard M. Ehrenberg v. Howard M. Schoor
               Adversary Proceeding No. 8-20-08042-ast

Your Honor:

       This office represents Defendant Howard M. Schoor in the above-referenced adversary
proceeding. Jeffrey P. Nolan of Pachulski Stang Ziehl & Jones LLP represents Plaintiff Howard
M. Ehrenberg in his capacity as the Liquidating Trustee of Orion Healthcorp, Inc.

        This letter is in regard to the parties proposed Case Management and Discovery Plan (the
“Discovery Plan,” ECF No. 21). Upon review of the Discovery Plan, Defendant believes
clarification is necessary in regard to paragraph 4(b) of the Expert Discovery Section.
Specifically, this paragraph states:

       No later than February 1, 2021: (i) the party bearing the burden of proof on any
       issue (including the issue of solvency, to the extent the Defendant intends to
       challenge the statutory presumption of insolvency) shall make all disclosures
       required under Fed. R. Civ. P. 26 (a)(2). . . (emphasis added).

        Defendant submits that there is no presumption of the Debtor’s insolvency in relation to
the Plaintiff’s fraudulent transfer claims as stated in Counts I and II of the Complaint. Plaintiff
asserts these claims pursuant to Bankruptcy Code § 548 and NY Debt & Cred L §§ 273-276.
Neither of these statutes contains a presumption of insolvency. See Joslin v. Lopez, 309 A.D.2d

              RED BANK • TRENTON • NEWARK • NEW YORK CITY
       Case 8-20-08042-ast             Doc 23      Filed 01/21/21         Entered 01/21/21 09:57:30



GIORDANO, HALLERAN & CIESLA
         A Professional Corporation
         ATTORNEYS-AT-LAW

January 21, 2021
Page 2

837, 838 (App. Div. 2nd Dept. 2003) (the burden of proving both insolvency and lack of fair
consideration, as prerequisites to a finding of constructive fraud under N.Y. Debt. & Cred. Law §
273, is upon the party challenging the conveyance); Dershaw v. Ciardi (In re Rite Way Electric,
Inc.), 510 B.R. 471, 482 (Bankr. E.D. Penn. 2014) (unlike an avoidance action under Section
547, there is no presumption of insolvency of the debtor on and during the 90 days immediately
preceding the filing of the petition for purposes of Section 548 fraudulent transfers).1

       Accordingly, Defendant respectfully requests that the Court not enter the proposed
Discovery Plan without removing the presumption of insolvency language contained in
paragraph 4(b).

       Additionally, Defendant respectfully requests a two week extension of the current fact
discovery deadline to February 3, 2021. We request this extension because Bank of America has
contacted my office and requested an additional two weeks to respond to the Defendant’s
subpoena. Bank of America’s responses were originally due to the Defendant on January 20,
2021.


         As always the courtesies of the Court are greatly appreciated.




                                                          Respectfully submitted,




                                                          DONALD F. CAMPBELL, JR., ESQ.



cc: Jeffrey P. Nolan (jnolan@pszjlaw.com)



1
  Additionally, Defendant submits that Plaintiff’s fraudulent transfer claims should not have been brought under
New York’s fraudulent transfer statute because the relationship between the Debtor and the Defendant, which gave
rise to the transfers in question, was centered in New Jersey, not New York. Accordingly, Plaintiff’s state law based
fraudulent transfer claims should have been asserted under New Jersey’s version of the Uniform Fraudulent Transfer
Act. See N.J. Stat. §§ 25:2-25, 25:2-27.

                RED BANK • TRENTON • NEWARK • NEW YORK CITY
       Case 8-20-08042-ast            Doc 23   Filed 01/21/21   Entered 01/21/21 09:57:30



GIORDANO, HALLERAN & CIESLA
         A Professional Corporation
         ATTORNEYS-AT-LAW

January 21, 2021
Page 3

DFC/JSB
Docs #4836605-v1




                   RED BANK • TRENTON • NEWARK • NEW YORK CITY
